Title: To James Madison from Alexander Cochrane and Others, Ca. July–November 1809 (Abstract)
From: Cochrane, Alexander
To: Madison, James


        § From Alexander Cochrane and Others. Ca. July–November 1809. “We the Subscribers, inhabitants of that part of Washington City near the Navy Yard, conceiving the appointment of an additional Justice of the Peace as essentially necessary for the preservation of Harmony and the facility of business, do under these impressions respectfully recommend for that office Mr. Henry M Queen as a Gentleman well known and perfectly qualified to fill it.”
       